Title: From Benjamin Franklin to William Strahan, 2 December 1762
From: Franklin, Benjamin
To: Strahan, William


Dear Straney,
Philada. Dec. 2. 1762
As good Dr. Hawkesworth calls you, to whom my best Respects. I got home well the 1st. of November, and had the Happiness to find my little Family perfectly well; and that Dr. Smith’s Reports of the Diminution of my Friends were all false. My House has been full of a Succession of them from Morning to Night ever since my Arrival, congratulating me on my Return with the utmost Cordiality and Affection. My Fellow Citizens while I was on the Sea, had, at the annual Election, chosen me unanimously, as they had done every Year while I was in England, to be their Representative in Assembly; and would, they say, if I had not disappointed them by coming privately to Town before they heard of my Landing, have met me with 500 Horse. Excuse my Vanity in writing this to you, who know what has provok’d me to it. My Love to good Mrs. Strahan, and your Children, particularly my little Wife. I shall write more fully per next Opportunity, having now only time to add, that I am, with unchangeable Affection, my Dear Friend, Yours sincerely
B Franklin

Mrs. Franklin and Sally desire their Compliments and Thanks to you all for your Kindness to me while in England.
 Addressed: To / Mr William Strahan / Printer / New Street Square / Shoe Lane / London
